NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1689-17T2

DAWN O'CONNELL,

          Plaintiff-Appellant,

v.

GERARD O'CONNELL,

          Defendant-Respondent.


                   Argued December 5, 2018 - Decided August 2, 2019

                   Before Judges Fuentes, Accurso and Moynihan.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Morris County,
                   Docket No. FM-14-1541-13.

                   Joseph J. Fritzen argued the cause for appellant.

                   Steven J. Martino argued the cause for respondent
                   (Iacullo Martino LLC, attorneys; Lynne Mary
                   Machtemes, on the brief).

PER CURIAM
      Plaintiff Dawn O'Connell appeals from a series of post-judgment orders

regarding the suspension and termination of alimony due from her ex-husband,

defendant Gerard O'Connell. Because the record on these motions makes clear

plaintiff was denied basic due process in the court's suspension and ultimate

termination of her alimony, we reverse the orders and remand to another judge

for further proceedings consistent with this opinion.

      The parties were married in 1994 and divorced in 2014.          Their two

children were sixteen and eighteen when the divorce judgment was entered. In

their marital settlement agreement incorporated in the judgment, they agreed

defendant would pay limited duration alimony for seventeen-and-a-half years.

Defendant was to pay $43,200 per year in monthly installments until June 30,

2021, when his payment would increase over $3000 annually for the remainder

of the term. The agreement further provided defendant's alimony obligation

"may be reduced or terminated pursuant to the cases of Gayet v. Gayet and

Garlinger v. Garlinger" in the event plaintiff "is deemed to be in a relationship

tantamount to marriage or in a relationship with an unrelated individual wi th

financial interdependence."

      In exchange for a reduction in the amount of alimony, defendant agreed

to assume responsibility for the children's college educations. Defendant was


                                                                         A-1689-17T2
                                       2
further responsible to pay $200 a month in child support, the parties having

agreed to a downward modification from what the Child Support Guidelines

would require.

      In October 2016, defendant filed a pro se motion to terminate his alimony

based on plaintiff's cohabitation. Relying largely on plaintiff's social media

postings and information from the parties' children and others, defendant alleged

plaintiff had become engaged and resigned from her teaching position; was

traveling extensively and living with her fiancé; and that both she and the parties'

children were enrolled in his health insurance plan.

      Plaintiff opposed the motion, arguing that termination of her alimony was,

"at best, premature." Plaintiff admitted she had resigned from her teaching job

and made no secret of her recent engagement. She further admitted traveling

with her fiancé and spending time with him in his new home. She averred,

however, that she still rented her own home and maintained her own financial

obligations, "liv[ing] off savings and spousal support."        While stating she

certainly hoped she and her fiancé would marry, they had no immediate plans to

do so and had no "shared bank accounts, credit cards, mortgages or real estate,

or anything that married couples typically share." Plaintiff cross-moved to,

among other things, have defendant assume the children's health insurance and


                                                                            A-1689-17T2
                                         3
to recalculate child support in light of changed circumstances, including "any

reduction or elimination of alimony and the parties' current income."

      Approximately three months after the motions were filed and without

hearing oral argument, the court entered the order of February 10, 2017,

suspending alimony effective November 18, 2016, and vacating any arrears.

The judge wrote on the order that "[i]n the event there are no applications filed

asking the Court to reconsider this decision, the Court will accept a letter request

to issue an amended order that terminates alimony & will then allow defendant

to cancel any insurance policies designed to secure alimony."

      No reasons are provided for that relief, but in denying plaintiff's

application to review child support, the judge wrote:

            [t]he plaintiff is voluntarily unemployed, having retired
            at the age of 52. Her failure to offer any explanation
            for such an early retirement is strong evidence that her
            finances are now interwoven with those of her fiancé.
            Her claim that she is living off spousal support and
            savings is not credible and is belied by a cursory review
            of the moving papers.

In the section of the order denying plaintiff's request for counsel fees, the judge

wrote: "[p]laintiff's failure to offer an explanation for her early retirement &/or

to rebut the multiple items of proof relating to cohabitation & financial




                                                                            A-1689-17T2
                                         4
intermingling involving the plaintiff & her fiancé are strongly suggestive of a

finding that she is proceeding in bad faith on these issues."

      We interrupt our recounting of the procedural history to note the utter lack

of support for entry of this order. First, both parties requested oral argument.

Motions in family actions are governed by Rule 1:6-2 as much as Rule 5:5-4.

While the court has discretion as to the mode and scheduling of the disposition

of motions, Rule 5:5-4(a) provides in exercising that discretion, "the court shall

ordinarily grant requests for oral argument on substantive . . . motions." Rule

1:6-2(d) is blunter; it provides the request for oral argument on such motions

"shall be granted as of right." See Filippone v. Lee, 304 N.J. Super. 301, 306,

(App. Div. 1997) (terming a dispute as to emancipation "obviously a substantive

motion that the parties should have been allowed to argue orally as a matter both

of due process and the appearance of due process").

      Even more concerning, the judge resolved contested issues of material fact

on the basis of conflicting certifications, contrary to legions of cases expressly

prohibiting the practice. See, e.g., Conforti v. Guliadis, 128 N.J. 318, 321-23

(1992). The judge improperly determined plaintiff was "not credible" without

hearing her testify. See Harrington v. Harrington, 281 N.J. Super. 39, 47 (App.

Div. 1995). He found her failure "to rebut the multiple items of proof" defendant


                                                                          A-1689-17T2
                                        5
presented as to her cohabitation was "strongly suggestive of a finding that she

[was] proceeding in bad faith," apparently overlooking the vast majority of

defendant's "proofs" on the motion were rank hearsay, inadmissible in court.

See New Century Fin. Servs., Inc. v. Oughla, 437 N.J. Super. 299, 317 (App.

Div. 2014) ("Hearsay may only be considered if admissible pursuant to an

exception to the hearsay rule.").

      Shortly after receipt of the order, defendant submitted a letter to the court

requesting entry of an amended order permanently terminating alimony. The

same day, plaintiff's counsel sent a reconsideration motion to the court for filing

seeking discovery and a plenary hearing. The day after the reconsideration

motion was filed, the judge entered the order of March 7, 2017, terminating

defendant's alimony obligation. A week later, the court vacated the order nunc

pro tunc.

      In her certification in support of her motion for reconsideration, plaintiff

continued to assert that defendant's motion to terminate alimony was premature,

and there was no proof of "financial interdependence" or a relationship

"tantamount to marriage." She explained she did not retire from her job based

on a promise of support from her fiancé but because of a number of "ailments"

affecting her ability to work. Further, she claimed defendant moved to terminate


                                                                           A-1689-17T2
                                        6
her alimony less than two weeks after her fiancé moved into a new home.

Although "respect[ing] the decision" of the court finding the facts alleged by

defendant sufficient to warrant the suspension of alimony, plaintiff noted the

parties' agreement provided for the possibility of reduction as well as

termination of alimony in the event of cohabitation. She argued nothing in the

parties' agreement entitled defendant "to a summary decision to terminate

alimony on his request after a period of cohabitation of less than two (2) months"

and that the court could decide after a plenary hearing "that a reduction of

alimony, rather than suspension or termination, is fair to both parties."

      In that regard, plaintiff acknowledged she had to give up her apartment

after the suspension of her alimony and was then "living in the home owned by

[her] fiancé." While admitting she did not contribute to the mortgage, plaintiff

asserted she still had her "own bills and debts which [she was] trying to manage

despite [her] unemployment and the suspension of [her] alimony." Plaintiff also

averred she was paying expenses for the children she could no longer afford and

renewed her request for recalculation of child support and for defendant to

assume responsibility for the children's health insurance.

      Defendant countered that plaintiff had offered no justification to revisit

alimony or child support. Defendant opposed oral argument, asserting "plaintiff


                                                                            A-1689-17T2
                                        7
and her counsel list multiple case laws which are irrelevant to the court's

findings" and claimed plaintiff's admission that she was living with her fiancé

negated any problems with his proofs on the motion to terminate alimony.

      Again without hearing oral argument, the judge decided the motion by

way of an order entered April 18, 2017, granting, in part, plaintiff's request for

reconsideration. The judge granted the parties leave to engage in discovery

"limited to issues relevant to the suspension or termination of alimony," and

provided that after such discovery was complete, "either party [was] free to file

a motion with the Court & if legally & factually supported, to ask the Court to

schedule a plenary hearing." The court further stated in the order "[w]hile it is

difficult to comprehend how a party who is engaged & lives with their fiancé, is

not involved in a relationship tantamount to marriage, alimony at this time is

suspended & not terminated."

      The judge denied plaintiff's request that any alimony arrearage predating

the court's suspension of alimony be reinstated, noting "[d]efendant now has a

credit of $12,383.22 that shall remain," and denied her application to review

child support without prejudice. The judge wrote on the order that "plaintiff's

application is bereft of details as to her voluntary decision to retire," and that

she "resort[ed] to unverified statements about alleged medical issues with no


                                                                          A-1689-17T2
                                        8
reference to medical reports or physician certifications, & no explanation as to

why she is not receiving SSD." The judge also denied plaintiff's motion to

compel defendant to assume health coverage for the children, based on

"plaintiff's failure to produce one iota of competent evidence to explain why she

retired & gave up the coverage she agreed to maintain." The judge added,

"[w]hile not dispositive, the Court does note that plaintiff lives with her fiancé

and her fiancé now provides medical coverage to the adult children."

      Several months later, probation closed the parties' child support account.

Plaintiff certified she could not obtain proof from her daughter that she remained

enrolled in college as her daughter was "not currently speaking to [her]" even

though plaintiff continued to pay some of her expenses.          Plaintiff claimed

defendant refused to sign a consent order for its restoration, forcing plaintiff to

file a motion to have the account reinstated. Defendant opposed the motion in

late September 2017, claiming no one asked him to sign a consent order and

cross-moved to limit restoration of child support to the parties' son. Defendant

argued the parties' daughter would soon graduate from college and because she

does not communicate with plaintiff, "does not benefit from the support that the

plaintiff receives for her."




                                                                           A-1689-17T2
                                        9
      Defendant also wrote to the judge at about the same time "to resolve the

Order signed by you on April 18, 2017." Defendant complained about plaintiff's

response to certain of his discovery requests, especially her refusal to provide

financial information of her fiancé. Defendant wrote that it was "impossible for

[him] to prove that the plaintiff is being supported by her fiancé without the

requested documents to show how her bills are being paid and where she is

deriving the funds necessary to live from." That letter was not certified and was

not filed as a part of defendant's opposition or cross-motion.

      In his letter, defendant claimed it had "been over 160 days since the Court

gave both parties permission for gathering financial information to be used for

a plenary hearing" which neither had sought. He requested "that since the

Plaintiff acknowledges that she is living with her fiancé and that she must be

being supported financially, that the Order to suspend alimony be made

permanent."

      Plaintiff filed a reply certification responding to defendant's "cross-

motion to terminate . . . alimony." Plaintiff reminded the court that defendant

obligated himself to pay alimony for seventeen-and-a-half years. Asserting

"[t]he court ordered discovery and a hearing pursuant to the terms" of the parties'

agreement, and although no hearing had been scheduled and defendant had not


                                                                           A-1689-17T2
                                       10
filed a motion regarding his "complaints about the status of discovery,"

defendant "has now filed a motion seeking to terminate his support obligation."

      Plaintiff certified that it did not appear she would be marrying her fiancé

and could well be "moving out of his house in the immediate future ," and that

termination of her "right to alimony would pose a real and extreme hardship."

She accordingly asked that the court "deny the cross motion to terminate . . .

alimony in a summary manner" and reinstate defendant's child support

obligation as requested in her motion.

      Although plaintiff requested oral argument in the event her motion was

opposed, the court instead decided another substantive motion of the parties

without oral argument. In the October 27, 2017 order, the court reinstated child

support as to the parties' son, but determined "it would not be equitable to require

the defendant to pay child support to the plaintiff for the benefit" of the parties'

daughter, given she was "no longer speaking with or living with the plaintiff."

A handwritten note at the bottom of the order provided: "[f]urther, in light of

plaintiff's failure to respond in good faith to defendant's discovery demands &

given that she lives with & has some level of intertwined finances with her

fiancé, the 4/18/17 order is amended to terminate alimony. Any life insurance

obligation . . . is also terminated." This appeal followed.


                                                                            A-1689-17T2
                                         11
      After the matter was fully briefed and scheduled for argument; indeed, the

day before argument, we received from the trial judge "[p]ursuant to R. 2:5-6(c)

. . . for the purpose of supplementing the record," an amended order filed several

days before on November 30, 2018. The order provides:

                  1.    The provision of the Court's Order of
            October 27, 2017 that terminates Defendant's alimony
            obligation is hereby modified to indicate that the
            obligation to pay alimony and maintain life insurance
            is suspended, not terminated. The suspension is and
            was due to Plaintiff s failure at the time in the Court's
            mind to respond in full to the discovery demands served
            by the Defendant that were authorized by the Court's
            Order of April 18, 2017.

                  2.    Plaintiff has the right through counsel by
            way of motion and/or letter correspondence to ask the
            Court to reinstate alimony (or schedule a hearing
            regarding same) in the event the discovery at issue was
            provided and/or she is no longer cohabitating with the
            gentlemen who at the time was her fiancé.

                  3.     As to the portion of the Order that lowered
            the Defendant's monthly child support obligation from
            $200.00 per month to $100.00 1 per month, the Court
            recognizes that it failed to account for the fact that its
            Order terminated the alimony payments being paid by
            the Defendant to the Plaintiff. Further, it is likely that
            the Court's approach in simply halving the payment in
            light of one of the two children (who was almost 22
            years old at the time) no longer living with the Plaintiff
            was an overly mechanistic approach. As a result, the
            Court will refer the parties to the Post-Judgment Early
            Settlement Panel for the purpose of assisting them in
            more equitably arriving at an appropriate child support

                                                                          A-1689-17T2
                                       12
             payment. If they are unsuccessful at resolving this
             issue, then the matter will be referred to a Family Part
             judge for resolution. It is noted that Defendant has a
             credit of $12,133.22 with regard to his child support
             account (CS91105077A), so to the extent any upward
             adjustment needs to be made to child support, those
             monies should be more than sufficient to account for
             same.
             1
               In their PSA, the parties agreed to deviate from the
             Child Support Guidelines.

      We reject plaintiff's argument that the November 30, 2018 order moots

the appeal. That order is a nullity. The filing of a notice of appeal invokes this

court's jurisdiction to supervise and control the matters on appeal and deprives

the trial court of jurisdiction except as preserved by rule or statute. See R. 2:9-1;

In re Plainfield-Union Water Co., 14 N.J. 296, 302-03 (1954); Mandel, N.J.

Appellate Practice, § 5:1 (2019). Simply stated, the trial court judge was without

jurisdiction to enter an order inconsistent with preserving the issues on appeal

for decision by this court. See Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 376, 391-93 (1995).            Rule 2:5-6(c), permitting

amplification by the judge of any statement of reasons previously made

following the filing of an interlocutory appeal, is obviously inapplicable as the

court's October 27, 2017 order terminating plaintiff's alimony constituted a final

order for purposes of appeal. See Ricci v. Ricci, 448 N.J. Super. 546, 565 (App.


                                                                             A-1689-17T2
                                        13
Div. 2017). Supplementation pursuant to Rule 2:5-1(b) would likewise be

inappropriate as the time for amplification had long since passed.

      Moreover, the November 30, 2018 order is clearly not an amplification or

supplementation of the reasons given for the court's October 27, 2017 order;

rather, it improperly purports to change the order's express terms. Motions to

the trial court for reconsideration or to amend or modify a judgment following

the filing of a notice of appeal are not permitted. See Kiernan v. Kiernan, 355
N.J. Super. 89, 92 (App. Div. 2002) (finding inappropriate broad challenges to

the judgment on a motion for reconsideration while the judgment is on appeal).

Sua sponte modifications of orders beyond the scope of Rule 1:13-1 to correct

clerical errors are similarly inappropriate.1 See Pressler & Verniero, Current

N.J. Court Rules, cmt. 1 on R. 1:13-1 (2019) ("This rule clearly provides no

authority for the trial court's reconsideration of its own orders and judgments." ).

      Although we think it obvious the orders directing the suspension and

termination of alimony cannot stand on their own terms as they were entered on

contested facts without a plenary hearing, see Tancredi v. Tancredi, 101 N.J.
1
  In response to our inquiry of counsel at oral argument as to whether they were
aware of the genesis of the order, we were advised it followed shortly on a casual
inquiry by the judge of one of them, while in the courthouse on another matter,
about the status of the case. Counsel represented he told the judge the parties
were due to appear for oral argument in the Appellate Division within a week.
                                                                            A-1689-17T2
                                        14
Super. 259, 262-63 (App. Div. 1968), the trial judge's subsequent explanation

that suspension of alimony was entered as a discovery sanction, in the absence

of any motion, is also troubling. Considered solely as a discovery sanction, the

order is unjust, compelling our intervention. See Cavallaro v. Jamco Prop.

Mgmt., 334 N.J. Super. 557, 571 (App. Div. 2000).

      We reject defendant's arguments that plaintiff's admissions on the motion

for reconsideration cured any proof problems on his initial motion and that

plaintiff's failure to request a plenary hearing following discovery in accordance

with the court's April 18, 2017 order compel affirmance of the court's October

27, 2017 order permanently terminating plaintiff's alimony. The lack of due

process accorded plaintiff by the court in disposing of this series of motions

compels the reversal of the ensuing orders. See Fusco v. Fusco, 186 N.J. Super.
321, 328-29 (App. Div. 1982). We can have no confidence in their validity

given the basic unfairness of the proceedings.

      We acknowledge plaintiff may have made decisions and taken actions that

might fairly result in the modification or termination of her alimony in

accordance with the standards the parties chose to incorporate into their

agreement. See Gayet v. Gayet, 92 N.J. 149 (1983); Garlinger v. Garlinger, 137




                                                                          A-1689-17T2
                                       15
N.J. Super. 56 (App. Div. 1975). The record, however, does not permit such a

conclusion at this juncture.

      We reverse the orders of February 10, 2017; April 18, 2017; and October

27, 2017, and vacate the order of November 30, 2018. We remand the matter to

a different judge and request that he or she convene a case management

conference at the judge's earliest convenience to establish a schedule to address

issues of alimony and child support. We do not retain jurisdiction.

      Reversed and remanded for further proceedings consistent with this

opinion.




                                                                         A-1689-17T2
                                      16